                                         Case 2:18-bk-20151-ER           Doc 3646 Filed 11/20/19 Entered 11/20/19 12:32:57                   Desc
                                                                           Main Document Page 1 of 3


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                          FILED & ENTERED
                                           3   NICHOLAS A. KOFFROTH (Bar No. 287854)
                                               nicholas.koffroth@dentons.com
                                           4   DENTONS US LLP                                                          NOV 20 2019
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                          CLERK U.S. BANKRUPTCY COURT
                                                                                                                  Central District of California
                                           6   Attorneys for the Chapter 11 Debtors and                           BY gonzalez DEPUTY CLERK
                                               Debtors In Possession
                                           7
                                                                              UNITED STATES BANKRUPTCY     CHANGESCOURT MADE BY COURT
                                           8                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                               In re                                           Lead Case No. 2:18-bk-20151-ER
                                           9                                                   Jointly Administered With:
                                               VERITY HEALTH SYSTEM OF                         Case No. 2:18-bk-20162-ER
                                          10   CALIFORNIA, INC., et al.,                       Case No. 2:18-bk-20163-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                               Case No. 2:18-bk-20164-ER
                                          11           Debtors and Debtors In Possession.      Case No. 2:18-bk-20165-ER
                                                                                               Case No. 2:18-bk-20167-ER
         DENTONS US LLP




                                          12                                                   Case No. 2:18-bk-20168-ER
            (213) 623-9300




                                                Affects All Debtors
                                                                                               Case No. 2:18-bk-20169-ER
                                          13                                                   Case No. 2:18-bk-20171-ER
                                                Affects Verity Health System of California,
                                                  Inc.                                         Case No. 2:18-bk-20172-ER
                                          14                                                   Case No. 2:18-bk-20173-ER
                                                Affects O’Connor Hospital
                                                Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20175-ER
                                          15                                                   Case No. 2:18-bk-20176-ER
                                                Affects St. Francis Medical Center
                                                Affects St. Vincent Medical Center            Case No. 2:18-bk-20178-ER
                                          16                                                   Case No. 2:18-bk-20179-ER
                                                Affects Seton Medical Center
                                                Affects O’Connor Hospital Foundation          Case No. 2:18-bk-20180-ER
                                          17                                                   Case No. 2:18-bk-20181-ER
                                                Affects Saint Louise Regional Hospital
                                          18      Foundation                                   Hon. Judge Ernest M. Robles
                                                Affects St. Francis Medical Center of Lynwood ORDER GRANTING MOTION TO (A) CONTINUE
                                          19      Foundation                                   HEARING ON MOTION OF THE DEBTORS FOR AN
                                                Affects St. Vincent Foundation                ORDER APPROVING: (I) PROPOSED DISCLOSURE
                                          20    Affects St. Vincent Dialysis Center, Inc.     STATEMENT; (II) SOLICITATION AND VOTING
                                                Affects Seton Medical Center Foundation       PROCEDURES; (III) NOTICE AND OBJECTION
                                                Affects Verity Business Services              PROCEDURES FOR CONFIRMATION OF DEBTORS’
                                          21
                                                Affects Verity Medical Foundation             PLAN, AND (IV) GRANTING RELATED RELIEF; (B)
                                                Affects Verity Holdings, LLC                  CONTINUE THE DEBTORS’ REPLY DEADLINE WITH
                                          22                                                   RESPECT TO DISCLOSURE STATEMENT
                                                Affects De Paul Ventures, LLC
                                                Affects De Paul Ventures - San Jose ASC,      OBJECTIONS, AND (C) USE THE NOVEMBER 26,
                                          23                                                   2019, 10:00 A.M. HEARING DATE FOR A STATUS
                                                  LLC
                                                                                               CONFERENCE ON THIS MATTER; DECLARATION
                                          24                                                   OF RICHARD G. ADCOCK IN SUPPORT THEREOF
                                                          Debtors and Debtors In Possession.
                                                                                               [RELATES TO DOCKET NOS. 2994, 2995, 3120, 3193,
                                          25                                                   3260, 3389, 3594, 3621, 3623, 3633, 3644]

                                          26                                                   Proposed Status Conference:
                                                                                               Date: November 26, 2019
                                          27                                                   Time: 10:00 a.m. (Pacific Time)
                                                                                               Place: 255 East Temple St., Ctrm. 1568, Los Angeles,
                                          28                                                          CA 90012


                                                                                                -1-
                                               US_Active\113693284\V-1
                                         Case 2:18-bk-20151-ER           Doc 3646 Filed 11/20/19 Entered 11/20/19 12:32:57                Desc
                                                                           Main Document Page 2 of 3


                                           1              The Court, having reviewed the Motion to (A) Continue Hearing on Motion of the
                                           2       Debtors for an Order Approving: (I) Proposed Disclosure Statement, (II) Solicitation and Voting
                                           3       Procedures, (III) Notice and Objection Procedures for Confirmation of Debtors’ Plan, and (IV)
                                           4       Granting Related Relief; (B) Continue the Reply Deadline with Respect to Disclosure Statement
                                           5       Objections; and (C) Use the November 26, 2019, 10:00 a.m. Hearing Date for a Status
                                           6       Conference on This Matter [Docket No. 3644] (the “Motion”)1 and the Declaration of Richard
                                           7       G. Adcock filed concurrently therewith; it further appearing that the Motion complies with Local
                                           8       Bankruptcy Rule 9013-1(m); and good cause appearing therefor,
                                           9             HEREBY ORDERS AS FOLLOWS:
                                          10             1.     The Motion is GRANTED in its entirety.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11             2.     The Court shall hold a status conference in the above-captioned bankruptcy cases
         DENTONS US LLP




                                          12   on November 26, 2019, at 10:00 a.m. (Pacific Time) (the “Status Conference”).
            (213) 623-9300




                                          13             3.     The Hearing on the Disclosure Statement Motion shall be continued from
                                          14   November 26, 2019, at 10:00 a.m. (Pacific Time), to a date and time set by the Court on the
                                          15   record at the Status Conference.
                                          16             4.     The deadline to file any reply in support of the Disclosure Statement Motion shall
                                          17   be continued from November 21, 2019, to a date and time set by the Court on the record at the
                                          18   Status Conference.
                                          19             5.     By no later than November 24, 2019, the Debtors shall file a Status Report, which
                                          20   shall discuss (a) the status of the closing of the SGM Sale and (b) the Debtors’ plan for
                                          21   expeditiously resolving these cases in the event that the SGM Sale does not close.
                                          22

                                          23

                                          24

                                          25

                                          26
                                          27
                                               1
                                                   Unless otherwise noted herein, all capitalized terms have the definitions set forth in the Motion.
                                          28
                                                                                                    -2-
                                               US_Active\113693284\V-1
                                         Case 2:18-bk-20151-ER           Doc 3646 Filed 11/20/19 Entered 11/20/19 12:32:57   Desc
                                                                           Main Document Page 3 of 3


                                           1           IT IS SO ORDERED.
                                           2                                                 ###
                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24   Date: November 20, 2019

                                          25

                                          26
                                          27

                                          28
                                                                                            -3-
                                               US_Active\113693284\V-1
